76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Albert HARRIS, a/k/a Junebug, Defendant-Appellant.
No. 95-5484.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 29, 1996.

Jane Charnock, Charnock & Charnock, Charleston, WV, for Appellant.   Rebecca A. Betts, United States Attorney, Miller A. Bushong, III, Assistant United States Attorney, Charleston, WV, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Albert Harris pled guilty to conspiracy to distribute crack cocaine, 21 U.S.C.A. § 846 (West Supp.1995), and received a sentence of 87 months imprisonment.   He contends on appeal that the district court erred in finding that he had not accepted responsibility for his offense.   United States Sentencing Commission, Guidelines Manual, § 3E1.1 (Nov.1994).   Finding no error, we affirm the sentence.


2
Following his guilty plea, Harris was released on bond.   He subsequently tested positive on three occasions for cocaine use.   His bond was revoked.   At sentencing, the district court determined that Harris's continued criminal conduct was inconsistent with acceptance of responsibility.   The court's factual finding was not clearly erroneous.  See United States v. Kidd, 12 F.3d 30, 34 (4th Cir.1993) (continued criminal conduct may be basis for denial of adjustment), cert. denied, --- U.S. ----, 62 U.S.L.W. 3705 (U.S. Apr. 25, 1994) (No. 93-8489).


3
Accordingly, the sentence imposed by the district court is affirmed.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED